              Case 7:20-cv-07469-PMH Document 17 Filed 04/28/21 Page 1 of 1

                              ZEICHNER ELLMAN & KRAUSE                     LLP
                                        1211 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10036
                                             TEL: (212) 223-0400


ROBERT W. RAY
 (212) 826-5321                                                                           WWW.ZEKLAW.COM
rray@zeklaw.com



                                                       April 28, 2021

         BY ECF
         The Honorable Philip M. Halpern
         United States Courthouse
         300 Quarropas Street
         White Plains, NY 10601

                              Re: Zherka v. Garland (20 Civ. 7469)(PMH)


         Dear Judge Halpern:

                        The undersigned represents plaintiff Selim “Sam” Zherka in the
         referenced action. We write to inform the Court that on April 26, 2021, the Supreme
         Court granted certiorari in New York State Rifle, et al. v. Corlett, Keith M., et al. (20-
         843). In the decision below, the Second Circuit affirmed the Northern District of New
         York’s dismissal of plaintiff’s action for failure to state a claim. Plaintiff had alleged,
         inter alia, “that New York’s requirement that an applicant for a license to carry a
         concealed handgun outside of the home show that ‘proper cause exists for the issuance
         thereof,’ N.Y. Penal Law § 400.00(2)(f), violates the Second Amendment.” 818 Fed.
         Appx. 99 * 100 (2d Cir. August 26, 2020).

                        The Supreme Court granted certiorari “limited to the following question:
         Whether the State’s denial of petitioners’ applications for concealed-carry licenses for
         self-defense violated the Second Amendment.”

                                                       Respectfully,

                                                       /s/ Robert W. Ray

                                                       Robert W. Ray




                  NEW YORK | CONNECT IC UT | NEW JER SEY | W AS HINGT ON, D.C. | TEL AVIV
